133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Debra Kay Fuller, Appellant,v.MINNESOTA MINING AND MANUFACTURING CORPORATION, INC.;  Oil,Chemical and Eastern Atomic Workers International Union;Bill Venable, as President of AWU and Individually;  JerryJones, Individually;  Tony Hudson, Individually and asSupervisor of 3M;  Ed Reagan, Individually and as Supervisorof 3M, Appellees.
No. 97-2546EA.
United States Court of Appeals, Eighth Circuit.
Submitted December 8, 1997Filed December 16, 1997

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Debra Kay Fuller appeals the district court's rulings and judgment that denied relief on Fuller's employment-related discrimination claims.  Having reviewed the record and the parties briefs, we conclude that an extensive discussion is not warranted.  We believe the district court's decisions are correct, and we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B. We deny Fuller's attorney's motion for permission to withdraw as moot.